March 27, VIA EDGAR TRANSMISSION Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attn: John Reynolds, Assistant Director Re: Supplemental Response Form 10-K for Fiscal Year Ended December 31, 2007 (“2007 Form 10-K”) Filed March 17, 2008 Forms 10-Q for Quarter Ended September 30, 2008 (September 30, 2008 10-Q) File No. 001-31932 Ladies and Gentlemen: Reference is made to the letter received by Hythiam, Inc. (the “Company”) from Mr.Reynolds, Assistant Director of the Securities and Exchange Commission (the “Staff”), dated February 20, 2009 (the “Comment Letter”) relating to the Staff’s comments on the 2007 Form 10-K and September 30, 2008 10-Q. The Company’s responses to the Staff’s comments contained in the Comment Letter are set forth below. For the convenience of the Staff, each of the Staff’s comments has been duplicated below and is set forth in italics immediately prior to the corresponding response. Form 10-K for Fiscal Year Ended December 31, 2007 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page 36 Liquidity and Capital Resources, page 49 1. We have reviewed your response to our prior comment one, noting that you do not believe cash operating expenditures is a non-GAAP measure. We understand that this disclosure is useful to investors however cash operating expenditures is not a defined GAAP term. Please include the definition of how you calculate this measure. If you continue to believe that this measure provides useful information to investors regarding your financial condition and results of operations, according to Item 10(e) of Regulation S-K, please provide: ● A presentation, with equal or greater prominence, of the most directly comparable financial measure calculated and presented in accordance with GAAP, and ● A reconciliation (by schedule or other clearly understandable method), which shall be quantitative for historical non-GAAP measures presented, and quantitative for forward-looking information, of the differences between the non-GAAP financial measure disclosed with the most directly comparable financial measure calculated and presented in accordance with GAAP. RESPONSE: Going forward, we don’t intend to use the ‘cash operating expenditure’ term in our public filings.
